[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re R.A.H., Slip Opinion No. 2016-Ohio-7592.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-7592
                                       IN RE R.A.H.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as In re R.A.H., Slip Opinion No. 2016-Ohio-7592.]
Court of appeals’ judgment as to proposition of law No. I reversed, and cause
        remanded to court of appeals to apply In re A.G.—Proposition of law
        No. II dismissed as having been improvidently accepted.
(No. 2015-1610—Submitted August 17, 2016—Decided November 3, 2016.)
           APPEAL from the Court of Appeals for Cuyahoga County,
                           No. 101936, 2015-Ohio-3342.
                               __________________
        {¶ 1} The judgment of the court of appeals as to proposition of law No.
I is reversed, and the cause is remanded to the court of appeals to apply In re
A.G., ___ Ohio St.3d ___, 2016-Ohio-3306, ___ N.E.3d ___.
        {¶ 2} Proposition of law No. II of the appeal is dismissed as having
been improvidently accepted.
                             SUPREME COURT OF OHIO




          O’CONNOR, C.J., and PFEIFER, LANZINGER, FRENCH, and O’NEILL, JJ.,
concur.
          O’DONNELL and KENNEDY, JJ., dissent and would affirm the judgment
of the court of appeals for the reasons stated in the dissenting opinion in In re
A.G.
                             _________________
          Timothy Young, Ohio Public Defender, and Brooke M. Burns,
Assistant Public Defender, for appellant, R.A.H.
                             _________________




                                          2